United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-5142                                                 September Term, 2021
                                                                       1:21-cv-00790-UNA
                                                        Filed On: October 19, 2021
Grant Anderson,

              Appellant

       v.

United States of America,

              Appellee

             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rogers and Millett, Circuit Judges, and Sentelle, Senior Circuit Judge

                                     JUDGMENT

       This appeal was considered on the record from the United States District Court for
the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2);
D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s May 17, 2021 order be
affirmed. The district court concluded that it lacked jurisdiction to entertain appellant’s
petition for a writ of audita querela because the underlying judgment he sought to
challenge was issued in D.C. Superior Court. On appeal, appellant presses no argument
challenging that jurisdictional ruling, and he has therefore forfeited any such challenge.
See United States ex rel. Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir. 2004).

       Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of
any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P.
41(b); D.C. Cir. Rule 41.

                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk